By the Court.
The questions presented by the record are whether the motorman was guilty of negligence in the matter of stopping the car, and whether the plaintiff was chargeable with contributory negligence. These questions were for the determination of the trial court; and its decision is conclusive. There is nothing in the finding or memorandum of decision to indicate that the trial court imposed on the motorman a higher degree of duty than the law requires. No error. All concur.
Opinion filed with the clerk of the Court of Common Pleas, Fairfield County.